SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT

("Agreement") is made as of the 21st day of February, 2003, by and among
GREENFIELD COMMERCIAL CREDIT, L.L.C., a Michigan limited liability company
("Lender"), Diversified Corporate Resources, Inc., a Texas corporation
("Borrower"), Texcel Services, Inc., a Pennsylvania corporation ("Texcel
Services"), and Gary E. Kane ("Creditor").



RECITALS



As of the date hereof, Borrower is indebted to Creditor on the Junior
Indebtedness (as defined below).

Borrower is now borrowing, or proposes from time to time to borrow, from Lender
and Creditor has requested Lender to loan to Borrower, up to Four Million and
00/100 Dollars ($4,000,000.00), pursuant to a Loan and Security Agreement
between Borrower and Lender ("Loan Agreement"). All amounts owing to Lender
under the Loan Agreement, as amended from time to time (including any amendment
increasing the principal balance above $4,000,000.00), shall be referred to
herein as the "Senior Indebtedness." The Senior Indebtedness is due on demand.

The Senior Indebtedness is secured by security interests, mortgages, liens,
pledges, assignments and encumbrances ("Security Interests") on all assets of
Borrower.

NOW THEREFORE, in consideration of the premises and for value received and as an
inducement to Lender to extend credit and lend money to Borrower, it is jointly
and severally agreed by the parties hereto as follows:

1. During the term of this Agreement, and except as otherwise provided in
Section 2 of this Agreement, any and all indebtedness of the Borrower and Texcel
Services to Creditor now existing or hereafter created (the "Junior
Indebtedness"), the payment of the Junior Indebtedness by the Borrower and
Texcel Services shall be and is hereby postponed and subordinated to the prior
payment and satisfaction in full of the Senior Indebtedness. As used in this
Agreement, the term "indebtedness" shall mean any and all indebtedness,
liabilities, and obligations of every kind, nature and description (other than
as an employee), owed to Creditor by the Borrower or Texcel Services, whether
direct or indirect, absolute or contingent, whether now due and owing, or which
may hereafter, from time to time, be or become due and owing whether heretofore
or hereafter created or arising, including all indebtedness evidenced by any
promissory note or notes now or hereafter executed and delivered by the Borrower
or Texcel Services to such creditor and any and all renewals, extensions,
modifications, notations, replacements or refinancings thereof, and including,
without limitation, reasonable attorney fees, costs, and expenses incurred by
such creditor in connection with the enforcement of this Agreement and any
promissory note or notes referenced herein as well as any other obligations of
the Borrower or Texcel Services. For purposes of this Agreement, the term of
this Agreement shall be from December 23, 2002, until the earlier of (a) the
date on which the Senior Indebtedness is paid in full and discharged, or (b) the
date which is thirty (30) days after the date of receipt by Lender of written
notice from Creditor that the Borrower is in default with respect to the payment
of the Junior Indebtedness; such notice must also be sent to Borrower.

2. During the term of this Agreement, the Senior Indebtedness must be
indefeasibly paid in full and discharged before the Borrower may make or before
Creditor may require any payment as to the Junior Indebtedness; provided,
however, that Lender agrees that so long as no Demand or Default (as defined in
the Loan Agreement) has occurred, the Borrower may pay (but not prepay) to
Creditor:

(a) each scheduled interest payment; and,

(b) each scheduled principal payment, if after taking account of any
simultaneous payment of interest pursuant to 2(a) above and such scheduled
principal payment, Borrower would have borrowing availability under the Loan
Agreement of not less than $1,000,000.00,

according to the terms of the Junior Indebtedness Documents (as defined below)
as set forth on Exhibit A attached hereto.

3. The Junior Indebtedness is now and shall at all times hereafter be unsecured.
Creditor agrees that so long as the Senior Indebtedness is outstanding, Creditor
shall have no right to receive casualty or business interruption insurance
proceeds or condemnation proceeds, nor shall it have any right to participate in
or consent to the settlement of such proceeds.

4. In the event Creditor receives payment from the Borrower in violation of this
Agreement, whether such payment is in cash or otherwise, Creditor shall be
liable and accountable to Lender for such payment, shall be deemed to have
received such payment for the use and benefit of Lender, shall not commingle the
such payment with any other funds and shall pay over and deliver such payment to
Lender immediately upon receipt, to be applied upon the indebtedness of the
Borrower to Lender if in cash, and if in form other than cash, then as the same
is converted into cash.

5. Provided that this Agreement shall not have terminated in advance of any of
the events set forth in this Section 5, this subordination by Creditor of the
Junior Indebtedness shall survive and remain in full force and effect in the
event of any administration of the property or affairs of the Borrower arising
from any assignment for the benefit of creditors, bankruptcy, receivership,
liquidation or other like proceeding. In the event the property or affairs of
the Borrower are so administered, indebtedness of the Borrower to Lender shall
include interest accrued subsequent to the date of the commencement of such
administration until the Senior Indebtedness is indefeasibly paid in full.

6. Provided that this Agreement shall not have terminated in advance of any of
the events set forth in this Section 6, this Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment to
Lender is rescinded or returned by Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar office for the Borrower or any substantial part of its
property, or otherwise, all as though such payment(s) had not been made.
Creditor agrees to remit to Lender any payment(s) received by Creditor after
said rescinded or returned payment is originally made by Lender.

7. During the term of this Agreement, Creditor shall not, without Lender's prior
consent, (i) take any action to obtain a judgment against Borrower on the Junior
Indebtedness, (ii) commence or join with any other creditor or creditors of the
Borrower in commencing any bankruptcy, reorganization, receivership or
insolvency proceeding against the Borrower, (iii) exercise any other rights or
remedies it may have under the Junior Indebtedness Documents (as defined below),
the Uniform Commercial Code or any other applicable law with respect to any of
the Borrower's assets or (iv) take or permit any action prejudicial to or
inconsistent with Lender's priority position over Creditor that is created by
this Agreement.

8. In the event the Borrower defaults on its obligations to Lender and, as a
result, Lender undertakes, during the term of this Agreement, to enforce its
security interests and liens in any of the Borrower's assets, Creditor agrees
that Creditor will not hinder, delay or otherwise prevent Lender from taking any
and all action which Lender deems necessary to enforce its security interests
and liens in any of the Borrower's assets and to realize thereon.

9. In the event that the Borrower shall make payment of the Junior Indebtedness
in violation of this Agreement, whether such payment be in cash or otherwise,
then and in such event Lender shall be entitled to all of its remedies for
default set forth in the Loan Agreement including the right, at its option and
without notice, to declare all indebtedness of the Borrower to Lender to be
immediately due and payable notwithstanding the terms and conditions of any note
or other evidence thereof to the contrary.

10. Creditor and the Borrower represent to Lender that the Junior Indebtedness
is evidenced by the promissory notes listed on Exhibit A attached hereto (the
"Creditor Notes") without any counterclaim, defense or offset. Creditor and the
Borrower further represent to Lender that said Junior Indebtedness is not
evidenced by any notes or negotiable instruments, other than the Creditor Notes.
To the extent, any Junior Indebtedness subordinated by this Agreement is
hereafter evidenced by a note or negotiable instrument (also a "Creditor Note"),
Creditor agrees to promptly, upon receipt, deliver a copy of same to Lender.

11. Creditor agrees to endorse all Creditor Notes substantially as follows:

"The indebtedness hereby evidenced has been subordinated in favor of Greenfield
Commercial Credit, L.L.C. ("Lender") by Subordination Agreement dated as
February 21, 2003, to which reference is hereby made, to secure all indebtedness
now or hereafter owing by Diversified corporate Resources, Inc., a Texas
corporation, or by Texcel Services, Inc., a Pennsylvania corporation, to the
Lender."

12. Creditor represents, warrants and covenants to Lender that:

It has not relied and will not rely on any representations or information of any
nature made by or received from Lender relating to the Borrower in deciding to
execute this Agreement;

As of the date hereof, the total amount of the Junior Indebtedness is
$221,810.00 (exclusive of accrued but unpaid interest since September 1, 2002);

A true and correct description of each document evidencing the Junior
Indebtedness, including the Creditor Note(s), is listed on Exhibit A hereto, a
true and accurate copy of each such document, including any amendments thereto,
is attached to Exhibit A, and, as of the date hereof, no documents or agreement
evidencing or otherwise relating to any Junior Indebtedness (the "Junior
Indebtedness Documents") exist except as set forth on Exhibit A;

The Junior Indebtedness is unsecured;

Creditor is the lawful owner of the Junior Indebtedness free and clear of all
liens and encumbrances, and it has not subordinated, encumbered, assigned or
transferred, and agrees that it will not subordinate, encumber, assign or
transfer at any time while this Agreement remains in effect, any right, claim or
interest of any kind in or to the Junior Indebtedness. Any subordination,
assignment or transfer in violation of this subparagraph 12(d)shall be null and
void; and

Creditor has received all consents and approvals required in order for it to
execute and deliver this Agreement.

13. Lender may at any time or times, in its discretion, (i) renew, extend or
otherwise modify the rate of interest on, the time and/or terms of payment of,
and/or any other of the terms and provisions relative to the Senior Indebtedness
or any of the other provisions of the Loan Agreement, (ii) lend additional
monies, extend additional credit and make other financial accommodations to or
for the account of the Borrower, (iii) waive or release any collateral or
guaranties which may be held as security for all or any part of the Senior
Indebtedness, and/or (iv) renew, extend, modify, amend, supplement and/or
restate any and all of Lender's agreements with the Borrower, including the Loan
Agreement, in any manner, in each case, without necessity of consent from
Creditor and without impairing or affecting this Agreement or any of Lender's
rights hereunder. Creditor shall provide Lender with copies of any modifications
or amendments to the Junior Indebtedness Documents promptly upon the execution
thereof.

14. Creditor hereby waives any rights it has or may have in the future to
require Lender to marshal its collateral, and agrees that Lender may, in
addition to Lender's other rights hereunder, proceed against its collateral in
any order that Lender deems appropriate in the exercise of its absolute
discretion. Creditor also waives any right to be subrogated to the Senior
Indebtedness unless and until the Senior Indebtedness is indefeasibly paid in
full..

15. Creditor agrees that it will not at any time directly or indirectly contest
the validity, perfection, priority or enforceability of any lien, security
interest, encumbrance or claim granted to Lender in or on the assets of the
Borrower, and hereby agrees not to hinder Lender or take a position adverse to
Lender in the defense of any action contesting the validity, perfection,
priority or enforceability of any such liens, security interests, encumbrances
or claims. Provided that this Agreement has not previously been terminated
pursuant to the terms of this Agreement, Creditor further agrees that the
provisions of this Agreement shall remain in full force and effect
notwithstanding a successful challenge to the validity, perfection, priority or
enforceability of all or any of the Senior Indebtedness or the liens and
security interests securing the Senior Indebtedness.

16. Provided that this Agreement has not previously been terminated pursuant to
the terms of this Agreement, this Agreement and the subordinations, agreements
and priorities set forth herein shall remain in full force and effect and Lender
may make extensions of credit to the Borrower in reliance upon this Agreement,
until the Senior Indebtedness has been indefeasibly paid in full, regardless of
whether any party hereto in the future seeks to rescind, revoke, amend,
terminate or reform, by litigation or otherwise, any part or all of this
Agreement or any of such party's respective agreements with the Borrower; and,
Lender may hereafter continue to grant to the Borrower renewals or extensions of
time, and may otherwise proceed in its sole discretion in the enforcement of the
Senior Indebtedness until all of said sums shall have been indefeasibly paid in
full, without in any manner impairing, lessening, or invalidating the force and
effect of this Agreement.

17. This Agreement shall be binding upon the parties hereto and their respective
heirs, executors, administrators, successors and assigns.

18. No delay, forbearance, or omission by Lender in the exercise of any right or
power accruing to it upon any default in the performance hereof by the other
parties hereto, shall impair any such right or power or shall be construed to be
a waiver of any such default or acquiescence therein. This Agreement may be
modified, and any of Lender's rights hereunder waived, only by an Agreement in
writing signed by Lender.

19. Upon the request of Lender, the Borrower and Creditor shall execute and
deliver such further documents and do such other acts as Lender may reasonably
request in order to affect fully the purpose of this Agreement.

20. All notices, demands, instructions, and other communications required or
permitted to be given to or made upon any party hereto shall be in writing at
the following addresses:



If to Lender:

Greenfield Commercial Credit, L.L.C.
1301 West Long Lake Road, Suite 190
Troy, Michigan 48098

If to the Borrower:

Diversified Corporate Resources, Inc.
10670 N. Central Exp., Suite 600
Dallas, Texas 75231

If to Texcel Services:

Texcel Services, Inc.
10670 N. Central Exp., Suite 600
Dallas, Texas 75231

If to Creditor:

Gary E. Kane
5170 Campus Drive
Plymouth Meeting, PA 19462



21. This Agreement may be executed in any number of counterparts. Each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one in the
same agreement. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto. A facsimile signature shall be
effective as an original signature.

22. This Agreement is intended by the parties as a final expression of their
agreement and it is intended as a complete statement of the terms and conditions
of their agreement.

23. The validity of this Agreement, its construction, interpretation and
enforcement, and the rights of the parties hereto shall be determined under,
governed by, construed in accordance with internal laws of the State of Michigan
without regard to principles or conflicts of law.

LENDER:

BORROWER:

GREENFIELD COMMERCIAL CREDIT, L.L.C.

DIVERSIFIED CORPORATE RESOURCES, INC.

a Michigan limited liability company

a Texas corporation

By: GCC Management, Inc.
Its: Manager

 

By: _____________________________________
Donald G. Barr, Jr.
Its: President

By: /S/ J. Michael Moore
J. Michael Moore
Its: Chairman and CEO

CREDITOR:

TEXCEL SERVICES

/S/ Gary E. Kane


Gary E. Kane

TEXCEL SERVICES, INC.
Pennsylvania corporation

BY:

/S/ J. Michael Moore
J. Michael Moore
Its: Chairman and CEO

EXHIBIT A
TO
SUBORDINATION AGREEMENT
BETWEEN
GREENFIELD COMMERCIAL CREDIT L.L.C.,
DIVERSIFIED CORPORATE RESOURCES, INC.
AND
GARY E. KANE

JUNIOR INDEBTEDNESS DOCUMENTS



Asset Purchase Agreement dated October 7, 1998 between Texcel Services, Inc., a
Pennsylvania corporation (Texcel TX) formerly named DCRI Acquisition
Corporation), Borrower and Creditor (and others).

Forbearance and First Amendment Agreement dated as of October 7, 2001 between
Borrower. Creditor and Texcel TX.

Amended and Restated Forbearance and Amendment Agreement dated as of January 1,
2003 between Gary E. Kane and Borrower.

Promissory Note dated as of January 1, 2003, in the principal amount of
$221,810.00.

[TRUE AND ACCURATE COPIES OF EACH OF THE ABOVE DOCUMENTS,
INCLUDING ANY AMENDMENTS, ARE ATTACHED HERETO]